 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 27,
2018, is by and among PAVmed Inc., a Delaware corporation with offices located
at One Grand Central Place, Suite 4600, New York, NY 10165 (the “Company”), and
each of the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.       The Company and each Buyer is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.       The Company has authorized a new series of senior secured convertible
notes of the Company, in the aggregate original principal amount of $7,750,000,
substantially in the form attached hereto as Exhibit A (the “Notes”), which
Notes shall be convertible into shares of Common Stock (as defined below) (the
shares of Common Stock issuable pursuant to the terms of the Notes, including,
without limitation, upon conversion or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the Notes.

 

C.       Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a Note in the aggregate original
principal amount set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers.

 

D.       At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.       The Notes and the Conversion Shares are collectively referred to herein
as the “Securities.”

 

F.       The Notes will rank senior to all outstanding and future indebtedness
of the Company and its Subsidiaries (as defined below) (other than with respect
to Permitted Indebtedness (as defined in the Notes) secured by Permitted Liens
(as defined in the Notes), the Notes will be secured by a first priority
perfected security interest in all of the existing and future assets of the
Company and its direct and indirect Significant Subsidiaries, including a pledge
of all of the capital stock of each of the Significant Subsidiaries, as
evidenced by (i) a security agreement in the form attached hereto as Exhibit C
(the “Security Agreement”), (ii) account control agreements with respect to
certain accounts described in the Note and the Security Agreement, in form and
substance acceptable to each Buyer, duly executed by the Company and each
depositary bank (each, an “Controlled Account Bank”) in which each such account
is maintained (the “Controlled Account Agreements”, and together with the
Security Agreement, the Perfection Certificate (as defined below) and the other
security documents and agreements entered into in connection with this Agreement
and each of such other documents and agreements, as each may be amended or
modified from time to time, collectively, the “Security Documents”), and (iii) a
guaranty executed by each Significant Subsidiary of the Company, in the form
attached hereto as Exhibit D (collectively, the “Guaranties”) pursuant to which
each of them guarantees the obligations of the Company under the Transaction
Documents (as defined below).

 



   

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.       PURCHASE AND SALE OF NOTES.

 

(a)       Purchase of Notes. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the Closing Date (as defined below) a Note in the original
principal amount as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers.

 

(b)       Closing. The closing (the “Closing”) of the purchase of the Notes by
the Buyers shall occur at the offices of Kelley Drye & Warren LLP, 101 Park
Avenue, New York, NY 10178. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York time, on the first (1st) Business Day on
which the conditions to the Closing set forth in Sections 6 and 7 below are
satisfied or waived (or such other date as is mutually agreed to by the Company
and each Buyer). As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.

 

(c)       Purchase Price. The aggregate purchase price for the Notes to be
purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers.

 

(d)       Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of any Buyer, the amounts withheld
pursuant to Section 4(g)) to the Company for the Notes to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Flow of Funds Letter and (ii) the Company shall deliver to
each Buyer a Note in the aggregate original principal amount as is set forth
opposite such Buyer’s name in column (3) of the Schedule of Buyers, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

 



 2 

 

 

2.       BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)       Organization; Authority. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b)       No Public Sale or Distribution. Such Buyer (i) is acquiring its Note,
and (ii) upon conversion of its Note will acquire the Conversion Shares issuable
upon conversion thereof, in each case, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, by making the
representations herein, such Buyer does not agree, or make any representation or
warranty, to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption from registration
under the 1933 Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof.

 

(c)       Accredited Investor Status. Such Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

(d)       Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)       Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Buyer. Such Buyer and its advisors, if any, have reviewed
the Transaction Documents and the Company’s SEC filings and have been afforded
the opportunity to ask questions of the Company and have received answers from
the Company concerning the terms and conditions of the offering of the
Securities, the merits and risks of investing in the Securities and the
business, finances and operations of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein and such
Buyer has only relied on such representations and warranties. Such Buyer
understands that its investment in the Securities involves a high degree of
risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 



 3 

 

 

(f)       No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)       Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement and Section 4(h) hereof: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
such Buyer, reasonably acceptable to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities, unless registered under the 1933 Act and applicable state securities
laws, if any, require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC promulgated thereunder; and (iii) neither
the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. Notwithstanding the foregoing,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(g).

 

(h)       Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(i)       No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer, or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 



 4 

 

 

(j)       No Group. Other than affiliates of such Buyer who are also Buyers
under this Agreement and are identified as such on the Schedule of Buyers, such
Buyer is not under common control with or acting in concert with any other Buyer
and is not part of a “group” for purposes of the 1934 Act.

 

(k)       Residency. Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.

 

3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a)       Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Significant Subsidiary, individually or taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or any other
agreements or instruments to be entered into in connection herewith or therewith
or (iii) the authority or ability of the Company or any of its Significant
Subsidiaries to perform any of their respective obligations under any of the
Transaction Documents (as defined below). Other than the Persons (as defined
below) set forth on Schedule 3(a), the Company has no Significant Subsidiaries.
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(I) owns at least 25% of the outstanding capital stock or holds at least 25% of
the outstanding equity or similar interest of such Person or (II) controls the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.” “Significant
Subsidiary” means any Subsidiary that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
1933 Act. The Company hereby represents that no Subsidiary that is not a
Significant Subsidiary (x) owns or holds any material assets, (y) has incurred
or guaranteed any material Indebtedness or (z) has any outstanding Liens with
respect to any of the foregoing.

 



 5 

 

 

(b)       Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. Each Significant Subsidiary has
the requisite power and authority to enter into and perform its obligations
under the Transaction Documents to which it is a party. The execution and
delivery of this Agreement and the other Transaction Documents by the Company
and its Significant Subsidiaries, and the consummation by the Company and its
Significant Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and the reservation
for issuance and issuance of the Conversion Shares issuable upon conversion of
the Notes) have been duly authorized by the Company’s board of directors and
each of its Subsidiaries’ board of directors or other governing body, as
applicable, and (other than obtaining the Stockholder Approval (as defined
below), the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies) no further filing, consent or authorization is required by the
Company, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents to which it is a party will be prior to the Closing, duly
executed and delivered by the Company, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. Prior to the Closing, the
Transaction Documents to which each Subsidiary is a party will be duly executed
and delivered by each such Subsidiary, and shall constitute the legal, valid and
binding obligations of each such Subsidiary, enforceable against each such
Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Notes, the Voting Agreements (as
defined below), the Leak-Out Agreements (as defined below), the Guaranties, the
Security Documents, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions (as defined below) and each of the other agreements and
instruments entered into or delivered by any of the parties hereto in connection
with the transactions contemplated hereby and thereby, as may be amended from
time to time.

 

(c)       Issuance of Securities. The issuance of the Notes are duly authorized
and upon issuance in accordance with the terms of the Transaction Documents
shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
As of the Closing, the Company shall have reserved from its duly authorized
capital stock not less than the greater of (i) 200% of the maximum number of
Conversion Shares issuable pursuant to the Notes (assuming for purposes hereof
that (x) such Notes are convertible at the Conversion Price (as defined in the
Notes) assuming a Conversion Date (as defined in the Note) as of the date
hereof, (y) interest on the Notes shall accrue through the twenty-six month
anniversary of the Closing Date and will be converted in shares of Common Stock
at a conversion price equal to the Conversion Price (as defined in the Notes)
assuming a Conversion Date (as defined in the Note) as of the date hereof and
(z) any such conversion shall not take into account any limitations on the
conversion of the Notes set forth in the Notes) and (ii) 100% of the maximum
number of Conversion Shares issuable pursuant to the Notes (assuming for
purposes hereof that (x) such Notes are convertible at the Price Failure
Measurement Price (as defined in the Notes) assuming a Conversion Date (as
defined in the Note) as of the date hereof, (y) interest on the Notes shall
accrue through the twenty-six month anniversary of the Closing Date and will be
converted in shares of Common Stock at a conversion price equal to the Price
Failure Measurement Price (as defined in the Notes) assuming a Conversion Date
(as defined in the Note) as of the date hereof and (z) any such conversion shall
not take into account any limitations on the conversion of the Notes set forth
in the Notes). Upon issuance or conversion in accordance with the Notes, the
Conversion Shares, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

 



 6 

 

 

(d)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes and the
Conversion Shares and the reservation for issuance of the Conversion Shares)
will not (i) result in a violation of the Certificate of Incorporation (as
defined below) (including, without limitation, any certificate of designation
contained therein), Bylaws (as defined below), certificate of formation,
memorandum of association, articles of association, bylaws or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or other securities of the
Company or any of its Subsidiaries, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
in any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, foreign, federal and state securities laws and regulations
and the rules and regulations of the Nasdaq Capital Market (the “Principal
Market”) and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of (ii) and (iii) for any conflict, default, right
or violation that would not reasonably be expected to result in a Material
Adverse Effect.

 

(e)       Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the SEC of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, a Form
D with the SEC and any other filings as may be required by any state securities
agencies), any Governmental Entity (as defined below) or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been or will be obtained or effected on or prior to the Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Principal Market and, other than the $1.00 minimum bid
price requirement, has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. “Governmental Entity” means any nation, state, county, city,
town, village, district, or other political jurisdiction of any nature, federal,
state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 



 7 

 

 

(f)       Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s and each Subsidiary’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company, each Subsidiary and
their respective representatives.

 

(g)       No General Solicitation; Placement Agent’s Fees. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to Maxim Group LLC, as placement agent (the
“Placement Agent”) in connection with the sale of the Securities. The fees and
expenses of the Placement Agent to be paid by the Company or any of its
Subsidiaries are as set forth on Schedule 3(g) attached hereto. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim. The Company acknowledges that it has
engaged the Placement Agent in connection with the sale of the Securities. Other
than the Placement Agent, neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the offer or sale
of the Securities.

 



 8 

 

 

(h)       No Integrated Offering. None of the Company, its Subsidiaries or any
of their affiliates, nor any Person acting on their behalf (i) has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or (except for the Stockholder Approval (as defined in Section
4(cc)) under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation; and (ii) will take any action or steps that would
require registration of the issuance of any of the Securities under the 1933 Act
or cause the offering of any of the Securities to be integrated with other
offerings of securities of the Company so as to adversely affect the exemption
of the Securities from registration under the 1933 Act.

 

(i)       Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Conversion Shares pursuant
to the terms of the Notes in accordance with this Agreement and the Notes is, in
each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)       Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries. For avoidance of doubt, a staggered board of directors shall not
be an arrangement required to be rendered inapplicable for purposes of the
foregoing.

 



 9 

 

 

(k)       SEC Documents; Financial Statements. During the two (2) years prior to
the date hereof, the Company has timely filed all reports, schedules, forms,
proxy statements, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”); reports filed in compliance with the time periods specified in
Rule 12b-25 promulgated under the 1934 Act shall be considered timely for this
purpose. The Company has delivered or has made available to the Buyers or their
respective representatives true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). The reserves, if any,
currently established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No. 5 of the Financial Accounting
Standards Board which are not provided for by the Company in its financial
statements or otherwise. No other information provided by or on behalf of the
Company to any of the Buyers which is not included in the SEC Documents
(including, without limitation, information referred to in Section 2(e) of this
Agreement or in the disclosure schedules to this Agreement) contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein not misleading, in the light of the
circumstance under which they were made. The Company is not currently
contemplating to amend or restate any of the financial statements (including,
without limitation, any notes or any letter of the independent accountants of
the Company with respect thereto) included in the SEC Documents (the “Financial
Statements”), nor is the Company currently aware of facts or circumstances which
would require the Company to amend or restate any of the Financial Statements,
in each case, in order for any of the Financials Statements to be in compliance
with GAAP and the rules and regulations of the SEC. The Company has not been
informed by its independent accountants that they recommend that the Company
amend or restate any of the Financial Statements or that there is any need for
the Company to amend or restate any of the Financial Statements.

 

(l)       Absence of Certain Changes. Except as set forth in the SEC Documents,
since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, there has been no material adverse change and no
material adverse development in the business, assets, liabilities, properties,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any of its Subsidiaries. Except as set forth in the
SEC Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any capital expenditures, individually or in the aggregate, outside
of the ordinary course of business. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, (A) the present fair saleable value of
the Company’s and its Subsidiaries’ assets is less than the amount required to
pay the Company’s and its Subsidiaries’ total Indebtedness (as defined below),
(B) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company and its Subsidiaries
intend to incur or believe that they will incur debts that would be beyond their
ability to pay as such debts mature; and (ii) with respect to the Company and
each Subsidiary, individually, (A) the present fair saleable value of the
Company’s or such Subsidiary’s (as the case may be) assets is less than the
amount required to pay its respective total Indebtedness, (B) the Company or
such Subsidiary (as the case may be) is unable to pay its respective debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 



 10 

 

 

(m)       No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii) has
had, or would be reasonably expected to have, a material adverse effect on any
Buyer’s investment hereunder or (iii) has had, or would be reasonably expected
to have, a Material Adverse Effect.

 

(n)       Conduct of Business; Regulatory Permits. Neither the Company nor any
of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for violations which have not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. During the two years prior to the date hereof, (i) the Common Stock has
been listed or designated for quotation on the Principal Market, (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market and
(iii) except as disclosed in the SEC Documents, the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market. The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. There is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or any of its Subsidiaries, any acquisition of property by the Company
or any of its Subsidiaries or the conduct of business by the Company or any of
its Subsidiaries as currently conducted other than such effects, individually or
in the aggregate, which have not had and would not reasonably be expected to
have a Material Adverse Effect on the Company or any of its Subsidiaries.

 



 11 

 

 

(o)       Foreign Corrupt Practices. Neither the Company, the Company’s
subsidiary or any director, officer, agent, employee, nor, to the knowledge of
the Company, any other person acting for or on behalf of the foregoing
(individually and collectively, a “Company Affiliate”) have violated the U.S.
Foreign Corrupt Practices Act (the “FCPA”) or any other applicable anti-bribery
or anti-corruption laws, nor has any Company Affiliate offered, paid, promised
to pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:

 

(i)       (A) influencing any act or decision of such Government Official in
his/her official capacity, (B) inducing such Government Official to do or omit
to do any act in violation of his/her lawful duty, (C) securing any improper
advantage, or (D) inducing such Government Official to influence or affect any
act or decision of any Governmental Entity, or

 

(ii)       assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

(p)       Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002, as
amended, and any and all applicable rules and regulations promulgated by the SEC
thereunder.

 



 12 

 

 

(q)       Transactions With Affiliates. Except as disclosed on Schedule 3(q), no
current or former employee, partner, director, officer or stockholder of the
Company or its Subsidiaries, or, to the knowledge of the Company, any affiliate
of any thereof, or, to the knowledge of the Company, any member of the immediate
family of any of the foregoing, is presently (or in the last twelve months has
been) (i) a party to any transaction with the Company or its Subsidiaries
(including any contract, agreement or other arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer or stockholder or
such associate or affiliate or relative Subsidiaries (other than for ordinary
course services as employees, officers or directors of the Company or any of its
Subsidiaries)) or (ii) the direct or indirect owner of an interest in any
corporation, firm, association or business organization which is a competitor,
supplier or customer of the Company or its Subsidiaries (except for a passive
investment (direct or indirect) in less than 5% of the common stock of a company
whose securities are traded on or quoted through an Eligible Market (as defined
in the Notes)), nor does any such Person receive income from any source other
than the Company or its Subsidiaries which relates to the business of the
Company or its Subsidiaries or should properly accrue to the Company or its
Subsidiaries. No employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, nor is the Company or any
of its Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other standard employee benefits made generally available
to all employees or executives (including stock option agreements outstanding
under any stock option plan approved by the Board of Directors of the Company).

 

(r)       Equity Capitalization.

 

(i)       Definitions:

 

(A)       “Common Stock” means (x) the Company’s shares of common stock, $0.001
par value per share, and (y) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(B)       “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.001 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(ii)       Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 75,000,000 shares of
Common Stock, of which, 26,549,979 are issued and outstanding and 26,311,345
shares are reserved for issuance pursuant to Convertible Securities (as defined
below) (other than the Notes) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (B) (x) 0 shares of Series A Preferred Stock, 0
of which are issued and outstanding, (y) 0 shares of Series A-1 Preferred Stock,
0 of which are issued and outstanding and (z) 1,800,000 shares of Series B
Preferred Stock, 1,069,941 of which are issued and outstanding. 0 shares of
Common Stock are held in the treasury of the Company.

 



 13 

 

 

(iii)       Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Schedule 3(r)(iii) sets
forth the number of shares of Common Stock that are (A) reserved for issuance
pursuant to Convertible Securities (as defined below) (other than the Notes) and
(B) that are, as of the date hereof, owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. To the Company’s knowledge, no Person owns 10% or
more of the Company’s issued and outstanding shares of Common Stock (calculated
based on the assumption that all Convertible Securities (as defined below),
whether or not presently exercisable or convertible, have been fully exercised
or converted (as the case may be) taking account of any limitations on exercise
or conversion (including “blockers”) contained therein without conceding that
such identified Person is a 10% stockholder for purposes of federal securities
laws).

 

(iv)       Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 



 14 

 

 

(v)       Organizational Documents. The Company has furnished to the Buyers
true, correct and complete copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

(s)       Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, except as disclosed on Schedule 3(s), (i) has any outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is bound, (ii)
is a party to any contract, agreement or instrument, any reasonably expected
violation of which, or reasonably expected default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries; (iv) is in violation of any term of, or in
default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not be reasonably
likely to result, individually or in the aggregate, in a Material Adverse
Effect, or (v) is a party to any contract, agreement or instrument relating to
any Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is reasonably likely to have a Material Adverse Effect. Neither
the Company nor any of its Subsidiaries have any liabilities or obligations
required to be disclosed in the SEC Documents which are not so disclosed in the
SEC Documents, other than those incurred in the ordinary course of the Company’s
or its Subsidiaries’ respective businesses and which, individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with GAAP) (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 



 15 

 

 

(t)       Litigation. There is no action, suit, arbitration, proceeding, inquiry
or investigation before or by the Principal Market, any court, public board,
other Governmental Entity, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in Schedule 3(t). No
director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or officer of the Company or any of its
Subsidiaries. The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act. The Company is not aware of any fact which might
result in or form the basis for any such action, suit, arbitration,
investigation, inquiry or other proceeding. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 

(u)       Insurance. The Company and each of its Subsidiaries are insured
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged. Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for, and neither the
Company nor any such Subsidiary has any reason to believe that it will be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not be reasonably likely to have a Material
Adverse Effect.

 

(v)       Employee Relations. Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries is, or is expected to be at this time, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 



 16 

 

 

(w)       Title.

 

(i)       Real Property. Each of the Company and its Subsidiaries holds good
title to all real property, leases in real property, facilities or other
interests in real property owned or held by the Company or any of its
Subsidiaries (the “Real Property”) owned by the Company or any of its
Subsidiaries (as applicable). The Real Property is free and clear of all Liens
and is not subject to any rights of way, building use restrictions, exceptions,
variances, reservations, or limitations of any nature except for (a) Liens for
current taxes not yet due and (b) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property subject
thereto. Any Real Property held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

 

(ii)       Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.

 

(x)       Potential Products; FDA; EMEA.

 

(i)       Except as described in the SEC Documents, the Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business as
currently conducted, including without limitation all such certificates,
authorizations and permits required by the United States Food and Drug
Administration (the “FDA”) or any other federal, state or foreign agencies or
bodies engaged in the regulation of pharmaceuticals, medical devices or
biohazardous materials, except where the failure to so possess such
certificates, authorizations and permits, individually or in the aggregate,
would not result in a Material Adverse Effect. Except as described in the SEC
Documents, the Company has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect.

 



 17 

 

 

(ii)       Except to the extent disclosed in the SEC Documents, the Company has
not received any written notices or statements from the FDA, the European
Medicines Agency (the “EMEA”) or any other governmental agency, and otherwise
has no knowledge or reason to believe, that (i) any medical device of the
Company described in the SEC Documents (each a “Potential Product”) is
reasonably likely to be rejected or determined to be non-approvable; (ii) a
delay in time for review and/or approval of a marketing authorization
application or marketing approval application in any jurisdiction for any
Potential Product is reasonably likely to be required, requested or being
implemented; (iii) one or more clinical studies for any Potential Product is
reasonably likely to be requested or required in addition to the clinical
studies submitted to the FDA prior to the date hereof as a precondition to or
condition of issuance or maintenance of a marketing approval for any Potential
Product; (iv) any license, approval, permit or authorization to conduct any
clinical trial of or market any product or Potential Product of the Company has
been or is reasonably likely to be suspended, revoked, modified or limited,
except in the cases of clauses (i), (ii), (iii) and (iv) where such rejections,
determinations, delays, requests, suspensions, revocations, modifications or
limitations would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(iii)       Except to the extent disclosed in the SEC Documents, to the
Company’s knowledge, the preclinical and clinical testing, application for
marketing approval of, manufacture, distribution, promotion and sale of the
products and Potential Products of the Company is in compliance, in all material
respects, with all laws, rules and regulations applicable to such activities,
including without limitation applicable good laboratory practices, good clinical
practices and good manufacturing practices, except for such non-compliance as
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect. The descriptions of the results of such tests and
trials contained in the SEC Documents are complete and accurate in all material
respects such that there would be no untrue statement of a material fact or
omission of a material fact necessary to make the statements in the SEC
Documents, in light of the circumstances under which they are made, not
misleading. The Company is not aware of any studies, tests or trial the results
of which reasonably call into question the results of the tests and trials
conducted by or on behalf of the Company that are described or referred to in
the SEC Documents. Except to the extent disclosed in the SEC Documents, the
Company has not received notice of adverse finding, warning letter or clinical
hold notice from the FDA or any non-U.S. counterpart of any of the foregoing, or
any untitled letter or other correspondence or notice from the FDA or any other
governmental authority or agency or any institutional or ethical review board
alleging or asserting noncompliance with any law, rule or regulation applicable
in any jurisdiction, except notices, letters, and correspondences and non-U.S.
counterparts thereof alleging or asserting such noncompliance as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect. Except to the extent disclosed in the SEC Documents, the Company
has not, either voluntarily or involuntarily, initiated, conducted or issued, or
caused to be initiated, conducted or issued, any recall, field correction,
market withdrawal or replacement, safety alert, warning, “dear doctor” letter,
investigator notice, or other notice or action relating to an alleged or
potential lack of safety or efficacy of any product or Potential Product of the
Company, any alleged product defect of any product or Potential Product of the
Company, or any violation of any material applicable law, rule, regulation or
any clinical trial or marketing license, approval, permit or authorization for
any product or Potential Product of the Company, and the Company is not aware of
any facts or information that would cause it to initiate any such notice or
action and has no knowledge or reason to believe that the FDA, the EMEA or any
other governmental agency or authority or any institutional or ethical review
board or other non-governmental authority intends to impose, require, request or
suggest such notice or action.

 



 18 

 

 

(y)       Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
presently proposed to be conducted. Each of the patents both (x) owned by the
Company or any of its Subsidiaries and (y) currently used (or proposed to be
used) in the business of the Company or any of its Subsidiaries is listed on
Schedule 3(y)(i) (the “Material Intellectual Property Rights”). Except as set
forth in Schedule 3(y)(ii), none of the Company’s Material Intellectual Property
Rights have expired or terminated or have been abandoned or are expected to
expire or terminate or are expected to be abandoned, within three years from the
date of this Agreement other than any such expirations or terminations that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect. The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Material Intellectual Property Rights of
others which infringement is reasonably likely to have a Material Adverse
Effect. There is no claim, action or proceeding being made or brought, or to the
knowledge of the Company or any of its Subsidiaries, being threatened, against
the Company or any of its Subsidiaries regarding its Intellectual Property
Rights, which claim, action or proceeding would reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy and
confidentiality of all of the Material Intellectual Property Rights.

 

(z)       Environmental Laws. (i) The Company and its Subsidiaries (A) are in
compliance with any and all Environmental Laws (as defined below), (B) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (A), (B) and (C), the failure
to so comply or so receive such approvals would be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 



 19 

 

 

(ii)       No Hazardous Materials:

 

(A)       have been disposed of or otherwise released from any Real Property of
the Company or any of its Subsidiaries in violation of any Environmental Laws;
or

 

(B)       are present on, over, beneath, in or upon an Real Property or any
portion thereof in quantities that would constitute a violation of any
Environmental Laws. No prior use by the Company or any of its Subsidiaries of
any Real Property has occurred that violates any Environmental Laws, which
violation would be reasonably expected to have a Material Adverse Effect.

 

(iii)       Neither the Company nor any of its Subsidiaries knows of any other
person who or entity which has stored, treated, recycled, disposed of or
otherwise located on any Real Property any Hazardous Materials, including,
without limitation, such substances as asbestos and polychlorinated biphenyls.

 

(iv)       None of the Real Properties are on any federal or state “Superfund”
list or Liability Information System (“CERCLIS”) list or any state environmental
agency list of sites under consideration for CERCLIS, nor subject to any
environmental related Liens.

 

(aa)       Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(bb)       Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply in each case except as would not reasonably be expected to
have a Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company and its Subsidiaries know of no basis for any such claim. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the Internal Revenue Code of
1986, as amended (the “Code”).

 



 20 

 

 

(cc)       Internal Accounting and Disclosure Controls. The Company and each of
its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant, Governmental Entity or other
Person relating to any potential material weakness or significant deficiency
(which significant deficiency has not been subsequently resolved) in any part of
the internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

(dd)       Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(ee)       Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” an affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ff)       Acknowledgement Regarding Buyers’ Trading Activity. Except as
provided in Section 4(ee) below, it is understood and acknowledged by the
Company that (i) following the public disclosure of the transactions
contemplated by the Transaction Documents, in accordance with the terms thereof,
none of the Buyers have been asked by the Company or any of its Subsidiaries to
agree, nor has any Buyer agreed with the Company or any of its Subsidiaries, to
desist from effecting any transactions in or with respect to (including, without
limitation, purchasing or selling, long and/or short) any securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold any of the Securities for any specified term; (ii) any Buyer, and
counterparties in “derivative” transactions to which any such Buyer is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock which was established prior to such Buyer’s knowledge of the transactions
contemplated by the Transaction Documents; (iii) each Buyer shall not be deemed
to have any affiliation with or control over any arm’s length counterparty in
any “derivative” transaction; and (iv) each Buyer may rely on the Company’s
obligation to timely deliver shares of Common Stock as and when required
pursuant to the Transaction Documents for purposes of effecting trading in the
Common Stock of the Company. The Company further understands and acknowledges
that following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined below) one or
more Buyers may engage in hedging and/or trading activities (including, without
limitation, the location and/or reservation of borrowable shares of Common
Stock) at various times during the period that the Securities are outstanding,
including, without limitation, during the periods that the value and/or number
of the Conversion Shares deliverable with respect to the Securities are being
determined and such hedging and/or trading activities (including, without
limitation, the location and/or reservation of borrowable shares of Common
Stock), if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes or any other Transaction Document or any of the
documents executed in connection herewith or therewith.

 



 21 

 

 

(gg)       Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities (other than the Placement
Agent), (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company or any of its
Subsidiaries (other than financial advisors in connection with bona fide capital
markets activities) or (iv) paid or agreed to pay any Person for research
services with respect to any securities of the Company or any of its
Subsidiaries.

 

(hh)       U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by any of the Buyers, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon any Buyer’s request.

 

(ii)       Registration Eligibility. The Company is eligible to register the
Registrable Securities (as defined in the Registration Rights Agreement) for
resale by the Buyers using Form S-3 promulgated under the 1933 Act.

 

(jj)       Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Buyer hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.

 

(kk)       Bank Holding Company Act; Regulation T, U or X.

 

(i)       Neither the Company nor any of its Subsidiaries is subject to the Bank
Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”).
Neither the Company nor any of its Subsidiaries or affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent (25%) or more of the total
equity of a bank or any entity that is subject to the BHCA and to regulation by
the Federal Reserve. Neither the Company nor any of its Subsidiaries or
affiliates exercises a controlling influence over the management or policies of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve.

 



 22 

 

 

(ii)       The sale of the Notes, the use of proceeds thereof and the other
transactions contemplated thereby or by the other Transaction Documents, will
not violate or be inconsistent with the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System of the United States

 

(ll)       Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

 

(mm)       Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor any of its Subsidiaries nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(i) as a kickback or bribe to any Person or (ii) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.

 

(nn)       Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(oo)       Management. Except as set forth in Schedule 3(oo) hereto, during the
past two year period, no current or, to the knowledge of the Company, former
officer or director or, to the knowledge of the Company, no current ten percent
(10%) or greater stockholder of the Company or any of its Subsidiaries has been
the subject of:

 

(i)       a petition under bankruptcy laws or any other insolvency or moratorium
law or the appointment by a court of a receiver, fiscal agent or similar officer
for such Person, or any partnership in which such person was a general partner
at or within two years before the filing of such petition or such appointment,
or any corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 



 23 

 

 

(ii)       a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii)       any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1)       Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)       Engaging in any particular type of business practice; or

 

(3)       Engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of securities laws
or commodities laws;

 

(iv)       any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)       a finding by a court of competent jurisdiction in a civil action or by
the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)       a finding by a court of competent jurisdiction in a civil action or
by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(pp)       Stock Option Plans. Except as set forth in the SEC Documents or on
Schedule 3(pp), each stock option granted by the Company was granted (i) in
accordance with the terms of the applicable stock option plan of the Company and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 



 24 

 

 

(qq)       No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which would be reasonably likely to
affect the Company’s ability to perform any of its obligations under any of the
Transaction Documents. In addition, on or prior to the date hereof, the Company
had discussions with its accountants about its financial statements previously
filed with the SEC. Based on those discussions, the Company has no reason to
believe that it will need to restate any such financial statements or any part
thereof.

 

(rr)       No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(ss)       Other Covered Persons. The Company is not aware of any Person (other
than the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation on behalf of the Company of Buyers or potential
purchasers in connection with the sale of any Regulation D Securities.

 

(tt)       No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(uu)       Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(vv)       Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(ww)       Ranking of Notes. No Indebtedness of the Company, at the Closing,
will be senior to, or pari passu with, the Notes in right of payment, whether
with respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.

 

(xx)       Registration Rights. No holder of securities of the Company has
rights to the registration of any securities of the Company because of the
filing of the Registration Statement or the issuance of the Securities hereunder
that could expose the Company to material liability or any Buyer to any
liability or that could impair the Company’s ability to consummate the issuance
and sale of the Securities in the manner, and at the times, contemplated hereby,
which rights have not been waived by the holder thereof as of the date hereof.

 



 25 

 

 

(yy)       Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct as of the date furnished and does not contain any untrue statement of a
material fact or omit to state any material fact as of the date furnished
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. All of the written
information furnished after the date hereof by or on behalf of the Company or
any of its Subsidiaries to each Buyer pursuant to or in connection with this
Agreement and the other Transaction Documents, taken as a whole, will be true
and correct in all material respects as of the date on which such information is
so provided and will not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.       COVENANTS.

 

(a)       Best Efforts. Each Buyer shall use its best efforts to timely satisfy
each of the covenants hereunder and conditions to be satisfied by it as provided
in Section 6 of this Agreement. The Company shall use its best efforts to timely
satisfy each of the covenants hereunder and conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

(b)       Form D and Blue Sky. The Company shall file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyers.

 



 26 

 

 

(c)       Reporting Status. Until the date on which the Buyers shall have sold
all of the Securities and/or all the Securities shall have been redeemed (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act (reports filed in compliance with
the time periods specified in Rule 12b-25 under the 1934 Act shall be considered
timely for this purpose), and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination. The Company shall use reasonable best efforts to maintain its
eligibility to register the Registrable Securities for resale by the Buyers on
Form S-3.

 

(d)       Use of Proceeds. The Company will use the net proceeds from the sale
of the Securities (less reasonable attorneys’, accountants’ and the Placement
Agent’s fees and expenses) as described on Schedule 4(d), but except as set
forth on Schedule 4(d), not, directly or indirectly, for (i) the satisfaction of
any indebtedness of the Company or any of its Subsidiaries, (ii) the redemption
or repurchase of any securities of the Company or any of its Subsidiaries, or
(iii) the settlement of any outstanding litigation.

 

(e)       Financial Information. The Company agrees to send the following to
each Investor (as defined in the Registration Rights Agreement) during the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual or quarterly, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) unless the following are
either filed with the SEC through EDGAR or are otherwise widely disseminated via
a recognized news release service (such as PR Newswire), on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries and (iii) unless the following are filed with the SEC
through EDGAR, copies of any notices and other information made available or
given to the stockholders of the Company generally, contemporaneously with the
making available or giving thereof to the stockholders.

 

(f)       Listing. The Company shall promptly secure the listing or designation
for quotation (as the case may be) of all of the Registrable Securities upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed or designated for quotation (as the case
may be) (subject to official notice of issuance) and shall maintain such listing
or designation for quotation (as the case may be) of all Registrable Securities
from time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
maintain the Common Stock’s listing or authorization for quotation (as the case
may be) on the Principal Market, The New York Stock Exchange, the NYSE American,
the Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”). Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

 



 27 

 

 

(g)       Fees. The Company shall reimburse the lead Buyer for all costs and
expenses incurred by it or its affiliates in connection with the structuring,
documentation, negotiation and closing of the transactions contemplated by the
Transaction Documents (including, without limitation, as applicable, all
reasonable legal fees and disbursements of Kelley Drye & Warren LLP, counsel to
the lead Buyer, any other reasonable fees and expenses in connection with the
structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents and due diligence and regulatory
filings in connection therewith) (the “Transaction Expenses”) and shall be
withheld by the lead Buyer from its Purchase Price at the Closing, less $35,000
previously paid by the Company to Kelley Drye & Warren LLP; provided, that the
Company shall promptly reimburse Kelley Drye & Warren LLP on demand for all
Transaction Expenses not so reimbursed through such withholding at the Closing.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, Controlled Account Bank fees, transfer agent fees, DTC
(as defined below) fees or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated hereby
(including, without limitation, any fees or commissions payable to the Placement
Agent, who is the Company’s sole placement agent in connection with the
transactions contemplated by this Agreement). The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyers.

 

(h)       Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement with a prime broker or other loan or financing arrangement that is
secured by the Securities. Any such pledge of Securities shall not be deemed to
be a transfer, sale or assignment of the Securities hereunder, and no Investor
effecting any such pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document, including, without
limitation, Section 2(g) hereof; provided that an Investor and its pledgee shall
be required to comply with the provisions of Section 2(g) hereof in order to
effect a sale, transfer or assignment of Securities to such pledgee. The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Securities may reasonably request in connection with any such pledge of the
Securities to such pledgee by a Buyer.

 



 28 

 

 

(i)       Disclosure of Transactions and Other Material Information.

 

(i)       Disclosure of Transaction. The Company shall, on or before 9:30 a.m.,
New York time, on the first (1st) Business Day after the date of this Agreement,
issue a press release (the “Press Release”) reasonably acceptable to the Buyers
disclosing all the material terms of the transactions contemplated by the
Transaction Documents. On or before 9:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
Notes, the form of Voting Agreements, the form of Leak-Out Agreements the form
of Security Documents, the form of Guaranty, and the form of the Registration
Rights Agreement) (including all attachments, the “8-K Filing”). From and after
the filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) provided to any of the Buyers by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate.

 

(ii)       Limitations on Disclosure. The Company shall not, and the Company
shall cause each of its Subsidiaries and each of its and their respective
officers, directors, employees and agents not to, provide any Buyer with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of such Buyer (which may be granted or withheld in such Buyer’s sole
discretion) except to the extent (x) the Company is required to deliver such
disclosures pursuant to the terms and conditions of the Transaction Documents
and (y) the Company complies with any subsequent disclosure requirements set
forth herein or therein, as applicable, with respect to such disclosures. In the
event of a breach of any of the foregoing covenants, including, without
limitation, Section 4(o) of this Agreement, or any of the covenants or
agreements contained in any other Transaction Document, by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
such Buyer), in addition to any other remedy provided herein or in the
Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such material, non-public information, as applicable, without
the prior approval by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees or agents. No Buyer shall have
any liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates, stockholders or agents,
for any such disclosure. To the extent that the Company delivers any material,
non-public information to a Buyer without such Buyer’s consent, the Company
hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Buyer, to make the Press Release and any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each
Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the applicable Buyer (which may be granted or withheld in
such Buyer’s sole discretion), the Company shall not (and shall cause each of
its Subsidiaries and affiliates to not) disclose the name of such Buyer in any
filing, announcement, release or otherwise, except as required by applicable law
in the exhibits to the 8-K Filing. Notwithstanding anything contained in this
Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that no Buyer
shall have (unless expressly agreed to by a particular Buyer after the date
hereof in a written definitive and binding agreement executed by the Company and
such particular Buyer (it being understood and agreed that no Buyer may bind any
other Buyer with respect thereto)), any duty of confidentiality with respect to,
or a duty not to trade on the basis of, any material, non-public information
regarding the Company or any of its Subsidiaries.

 



 29 

 

 

(iii)       Notwithstanding the foregoing, this Section 4(m) shall not apply to,
and the Company shall have no obligation to comply with this Section 4(m) with
respect to, any information contained in any Offer Notice delivered to Buyer in
accordance with Section 4(s), or any Change of Control Notice (as defined in
Section 5(b) of the Securities Purchase Agreement) delivered to Buyer in
accordance with Section 5(b) of the Securities Purchase Agreement, the
disclosure obligations in respect of which are covered by those provisions.

 

(j)       Additional Registration Statements. Until the Applicable Date (as
defined below) and at any time thereafter while the initial Registration
Statement is not effective or the prospectus contained therein is not available
for use or any Current Public Information Failure (as defined in the
Registration Rights Agreement) exists, the Company shall not file a registration
statement or an offering statement under the 1933 Act relating to securities
that are not the Registrable Securities (other than a registration statement on
Form S-8 or such supplements or amendments to registration statements that are
outstanding and have been declared effective by the SEC as of the date hereof
(solely to the extent necessary to keep such registration statements effective
and available and not with respect to any Subsequent Placement) or as otherwise
permitted under the Registration Rights Agreement). “Applicable Date” means the
earlier of (x) the first date on which the resale by the Buyers of all the
Registrable Securities required to be filed on the initial Registration
Statement (as defined in the Registration Rights Agreement) pursuant to the
Registration Rights Agreement is declared effective by the SEC (and each
prospectus contained therein is available for use on such date) or (y) the first
date on which all of the Registrable Securities are eligible to be resold by the
Buyers pursuant to Rule 144 (or, if a Current Public Information Failure (as
defined in the Registration Rights Agreement) has occurred and is continuing,
such later date after which the Company has cured such Current Public
Information Failure).

 



 30 

 

 

(k)       Additional Issuance of Securities. So long as any Buyer beneficially
owns at least $387,500 of Notes, in the aggregate, the Company will not, without
the prior written consent of the Required Holders, issue any Notes other than to
the Buyers as contemplated hereby and the Company shall not issue any other
securities that would cause a breach or default under the Notes. The Company
agrees that (i) during the period (the “Initial Restricted Period”) commencing
on the date hereof through, and including, June 30, 2019, neither the Company
nor any of its Subsidiaries shall directly or indirectly issue, offer, sell,
grant any option or right to purchase, or otherwise dispose of (or announce any
issuance, offer, sale, grant of any option or right to purchase or other
disposition of) any equity security or any equity-linked or related security
(including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the 1933 Act), any Convertible Securities (as
defined below), any preferred stock or any purchase rights) (any such issuance,
offer, sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”) at a price per share of Common Stock less than the Conversion Price
(as defined in the Notes) as of the Closing Date (as adjusted for stock splits,
stock dividends, stock combinations recapitalizations and similar events) (each,
a “Below Market Subsequent Placement”) and (ii) from and after July 1, 2019, so
long as any Notes remain outstanding (such period, the “Additional Restricted
Period”, and together with the Initial Restricted Period, the “Restricted
Period”), the Company shall not consummate any Below Market Subsequent Placement
unless (x) the aggregate gross consideration received (and/or receivable upon
exercise of securities issuable, directly or indirectly, in such Subsequent
Placement) (collectively, the “Additional Equity Issuance Amount”) by the
Company (as calculated in accordance with Section 7(a)(iv) of the Notes),
directly or indirectly, in such Below Market Subsequent Placement is less than
or equal to $5 million and consummated at a single closing (which $5 million
includes any proceeds or potential proceeds from exercises of any Options (as
defined in the Notes) issued in such Below Market Subsequent Placement), and (y)
the Company complies with the terms and conditions of the Notes with respect to
the calculation of each Maximum Acceleration Number (as defined in the Note)
after giving effect to such Below Market Subsequent Placement in connection with
any subsequent Acceleration (as defined in the Note) under the Notes.
Notwithstanding the foregoing, this Section 4(o) and Section 4(s) shall not
apply in respect of the issuance of (i) shares of Common Stock or standard
options to purchase Common Stock to directors, officers, consultants or
employees of the Company or any Significant Subsidiary in their capacity as such
pursuant to an Approved Stock Plan (as defined below), provided that (1) the
exercise price of any such options is not lowered, none of such options are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise changed in any manner that
adversely affects any of the Buyers and (2) any such shares of Common Stock
issued (other than shares of Common Stock issued upon exercise of standard
options to purchase Common Stock outstanding as of the date hereof pursuant to
such terms thereof in effect as of the date hereof) and shares of Common Stock
issued upon exercise of standard options to purchase Common Stock, after the
date hereof, do not, in the aggregate, exceed more than 10% of the Common Stock
issued and outstanding immediately prior to the date hereof; (ii) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan after the date hereof that are covered by clause (i) above)
issued prior to the date hereof, provided that the conversion, exercise or other
method of issuance (as the case may be) of any such Convertible Security is made
solely pursuant to the conversion, exercise or other method of issuance (as the
case may be) provisions of such Convertible Security that were in effect on the
date immediately prior to the date of this Agreement, the conversion, exercise
or issuance price of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) is not lowered, none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise changed in any manner that adversely affects
any of the Buyers; (iii) the Conversion Shares; (iv) any shares of Common Stock
issued or issuable in connection with any bona fide strategic or commercial
alliances, acquisitions, mergers, licensing arrangements, and strategic
partnerships, provided, that (x) the primary purpose of such issuance is not to
raise capital as reasonably determined, and (y) the purchaser or acquirer or
recipient of the securities in such issuance solely consists of either (A) the
actual participants in such strategic or commercial alliance, strategic or
commercial licensing arrangement or strategic or commercial partnership, (B) the
actual owners of such assets or securities acquired in such acquisition or
merger or (C) the stockholders, partners, employees, consultants, officers,
directors or members of the foregoing Persons, in each case, which is, itself or
through its subsidiaries, an operating company or an owner of an asset, in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, and (z) the
number or amount of securities issued to such Persons by the Company shall not
be disproportionate to each such Person’s actual participation in (or fair
market value of the contribution to) such strategic or commercial alliance or
strategic or commercial partnership or ownership of such assets or securities to
be acquired by the Company, as applicable; or (v) equity securities of Lucid
Diagnostics (as defined in the Securities Purchase Agreement) issuable in
respect of the current anti-dilution rights of its shareholders, or in
connection with an equity offering approved in good faith by Lucid Diagnostics’
board of directors (each of the foregoing in clauses (i) through (v),
collectively the “Excluded Securities”). “Approved Stock Plan” means any
employee benefit plan which has been approved by the board of directors of the
Company prior to or subsequent to the date hereof pursuant to which shares of
Common Stock and standard options to purchase Common Stock may be issued to any
employee, officer, consultant or director for services provided to the Company
or any Significant Subsidiary in their capacity as such. “Convertible
Securities” means any capital stock or other security of the Company or any of
its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

 



 31 

 

 

(l)       Reservation of Shares. So long as any of the Notes remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than the greater of (i) 200% of
the maximum number of shares of Common Stock issuable upon conversion of all the
Notes then outstanding (assuming for purposes hereof that (x) the Notes are
convertible at the Conversion Price assuming a Conversion Date as of the
applicable date of determination, (y) interest on the Notes shall accrue through
the twenty-six month anniversary of the Closing Date and will be converted in
shares of Common Stock at a conversion price equal to the Conversion Price
assuming a Conversion Date as of the applicable date of determination and (z)
any such conversion shall not take into account any limitations on the
conversion of the Notes set forth in the Notes) and (ii) 100% of the maximum
number of shares of Common Stock issuable upon conversion of all the Notes then
outstanding (assuming for purposes hereof that (x) the Notes are convertible at
the Price Failure Measurement Price assuming a Conversion Date as of the
applicable date of determination, (y) interest on the Notes shall accrue through
the twenty-six month anniversary of the Closing Date and will be converted in
shares of Common Stock at a conversion price equal to the Price Failure
Measurement Price assuming a Conversion Date as of the applicable date of
determination and (z) any such conversion shall not take into account any
limitations on the conversion of the Notes set forth in the Notes)
(collectively, the “Required Reserve Amount”); provided that at no time shall
the number of shares of Common Stock reserved pursuant to this Section 4(l) be
reduced other than proportionally in connection with any conversion, exercise
and/or redemption, as applicable of Notes. If at any time the number of shares
of Common Stock authorized and reserved for issuance is not sufficient to meet
the Required Reserve Amount, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares to meet the Company’s obligations pursuant to the Transaction
Documents, in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserve Amount.

 

(m)       Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(n)       Variable Securities. So long as any Notes remain outstanding, the
Company and each Subsidiary shall be prohibited from effecting or entering into
an agreement to effect any Subsequent Placement involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company or any Subsidiary (i) issues or sells any Convertible Securities either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for the shares of Common
Stock at any time after the initial issuance of such Convertible Securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such Convertible Securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement (including, without limitation, an equity line of
credit or an “at-the-market” offering) whereby the Company or any Subsidiary may
sell securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights). Each Buyer shall be entitled to obtain
injunctive relief against the Company and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

 



 32 

 

 

(o)       Participation Right. At any time on or prior to the third anniversary
of the Closing Date, neither the Company nor any of its Subsidiaries shall,
directly or indirectly, effect any Subsequent Placement unless the Company shall
have first complied with this Section 4(o). The Company acknowledges and agrees
that the right set forth in this Section 4(o) is a right granted by the Company,
separately, to each Buyer, and such Buyer agrees that such right is not
transferrable to any third party transferee of any Securities, other than a
transferee that agrees in writing to be bound by the terms and conditions of
this Agreement.

 

(i)       At least five (5) Trading Days (as defined in the Notes) prior to any
proposed or intended Subsequent Placement, the Company shall deliver to each
Buyer a written notice (each such notice, a “Pre-Notice”), which Pre-Notice
shall not contain any information (including, without limitation, material,
non-public information) other than: (A) if the proposed Offer Notice (as defined
below) constitutes or contains material, non-public information, a statement
asking whether the Investor is willing to accept material non-public information
or (B) if the proposed Offer Notice does not constitute or contain material,
non-public information, (x) a statement that the Company proposes or intends to
effect a Subsequent Placement, (y) a statement that the statement in clause (x)
above does not constitute material, non-public information and (z) a statement
informing such Buyer that it is entitled to receive an Offer Notice (as defined
below) with respect to such Subsequent Placement upon its written request. Upon
the written request of a Buyer within three (3) Trading Days after the Company’s
delivery to such Buyer of such Pre-Notice, and only upon a written request by
such Buyer, the Company shall promptly, but no later than one (1) Trading Day
after such request, deliver to such Buyer an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (A) identify and describe the
Offered Securities, (B) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (C) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (D) offer to issue and sell to or exchange with such Buyer in
accordance with the terms of the Offer such Buyer’s pro rata portion of 50% of
the Offered Securities, provided that the number of Offered Securities which
such Buyer shall have the right to subscribe for under this Section 4(o) shall
be (x) based on such Buyer’s pro rata portion of the aggregate original
principal amount of the Notes purchased hereunder by all Buyers (the “Basic
Amount”), and (y) with respect to each Buyer that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Buyers as such Buyer shall indicate it will purchase or
acquire should the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until each Buyer
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.

 



 33 

 

 

(ii)       To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company prior to the end of the fifth (5th) Business Day
after such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Buyer’s Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary. Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to each Buyer a new Offer Notice and the Offer
Period shall expire on the fifth (5th) Business Day after such Buyer’s receipt
of such new Offer Notice.

 

(iii)       The Company shall have seven (7) Business Days from the expiration
of the Offer Period above (A) to offer, issue, sell or exchange all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by a Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) if a Subsequent
Placement Agreement is executed during such seven (7) Business Day period, to
publicly announce (x) the execution of such Subsequent Placement Agreement, and
(y) either (I) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (II) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

 

(iv)       In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(o)(iii) above), then each Buyer may, at its sole option and in its
sole discretion, withdraw its Notice of Acceptance or reduce the number or
amount of the Offered Securities specified in its Notice of Acceptance to an
amount that shall be not less than the number or amount of the Offered
Securities that such Buyer elected to purchase pursuant to Section 4(o)(ii)
above multiplied by a fraction, (i) the numerator of which shall be the number
or amount of Offered Securities the Company actually proposes to issue, sell or
exchange (including Offered Securities to be issued or sold to Buyers pursuant
to this Section 4(o) prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities. In the event that any
Buyer so elects to reduce the number or amount of Offered Securities specified
in its Notice of Acceptance, the Company may not issue, sell or exchange more
than the reduced number or amount of the Offered Securities unless and until
such securities have again been offered to the Buyers in accordance with Section
4(o)(i) above.

 



 34 

 

 

(v)       Upon the closing of the issuance, sale or exchange of all or less than
all of the Refused Securities, such Buyer shall acquire from the Company, and
the Company shall issue to such Buyer, the number or amount of Offered
Securities specified in its Notice of Acceptance, as reduced pursuant to Section
4(o)(iv) above if such Buyer has so elected, upon the terms and conditions
specified in the Offer. The purchase by such Buyer of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and such Buyer of a separate purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to such Buyer and its
counsel.

 

(vi)       Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 4(o) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement.

 

(vii)       The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, (x) neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company, and (y) any registration rights set
forth in such Subsequent Placement Documents shall be similar in all material
respects to the registration rights contained in the Registration Rights
Agreement.

 

(viii)       Notwithstanding anything to the contrary in this Section 4(o) and
unless otherwise agreed to by such Buyer, the Company shall either confirm in
writing to such Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such Buyer
will not be in possession of any material, non-public information, by the
twelfth (12th) Business Day following delivery of the Offer Notice. If by such
twelfth (12th) Business Day, no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by such Buyer, such
transaction shall be deemed to have been abandoned and such Buyer shall not be
in possession of any material, non-public information with respect to the
Company or any of its Subsidiaries. Should the Company decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
such Buyer with another Offer Notice and such Buyer will again have the right of
participation set forth in this Section 4(o). The Company shall not be permitted
to deliver more than one such Offer Notice to such Buyer (or offer or consummate
any other Subsequent Placement) in any sixty (60) day period, except as
expressly contemplated by the last sentence of Section 4(o)(ii).

 

(ix)       The restrictions contained in this Section 4(o) shall not apply in
connection with the issuance of any Excluded Securities. The Company shall not
circumvent the provisions of this Section 4(o) by providing terms or conditions
to one Buyer that are not provided to all.

 



 35 

 

 

(p)       Subsequent Placements. For so long as any Notes remain outstanding,
the Company shall not, in any manner, enter into or affect any Subsequent
Placement (as defined above) if the effect of such Subsequent Placement is to
cause the Company to be required to issue upon conversion of any Notes any
shares of Common Stock in excess of that number of shares of Common Stock which
the Company may issue upon conversion of the Notes without breaching the
Company’s obligations under the rules or regulations of the Principal Market.

 

(q)       Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

(r)       Restriction on Redemption and Cash Dividends. So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or cash distribution on, any securities of the Company
without the prior express written consent of the Buyers (other than as required
by the certificate of designations for the Series B preferred shares of the
Company or any other agreement, in each case as in effect as of the date
hereof).

 

(s)       Corporate Existence. So long as any Buyer beneficially owns any Notes,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.

 

(t)       Stock Splits. Until the Notes and all notes issued pursuant to the
terms thereof are no longer outstanding, the Company shall not effect any stock
combination, reverse stock split or other similar transaction (or make any
public announcement or disclosure with respect to any of the foregoing) without
the prior written consent of the Required Holders (as defined below) except as
required by any Principal Market to provide for the eligibility or combined
eligibility of the Common Stock for listing or quotation thereon.

 

(u)       Conversion Procedures. Each of the form of Conversion Notice (as
defined in the Notes) included in the Notes set forth the totality of the
procedures required of the Buyers in order to convert the Notes. Except as
provided in Section 5(d), no additional legal opinion, other information or
instructions shall be required of the Buyers to convert their Notes. The Company
shall honor conversions of the Notes and shall deliver the Conversion Shares in
accordance with the terms, conditions and time periods set forth in the Notes.

 

(v)       Collateral Agent. Each Buyer hereby (i) appoints Alto Opportunity
Master Fund, SPC - Segregated Master Portfolio B, as the collateral agent
hereunder and under the other Security Documents (in such capacity, the
“Collateral Agent”), and (ii) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer’s behalf in
accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or any of the other Security Documents, a fiduciary
relationship in respect of any Buyer. Neither the Collateral Agent nor any of
its officers, directors, employees or agents shall have any liability to any
Buyer for any action taken or omitted to be taken in connection hereof or any
other Security Document except to the extent caused by its own gross negligence
or willful misconduct, and each Buyer agrees to defend, protect, indemnify and
hold harmless the Collateral Agent and all of its officers, directors, employees
and agents (collectively, the “Collateral Agent Indemnitees”) from and against
any losses, damages, liabilities, obligations, penalties, actions, judgments,
suits, fees, costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Collateral Agent
Indemnitee, whether direct, indirect or consequential, arising from or in
connection with the performance by such Collateral Agent Indemnitee of the
duties and obligations of Collateral Agent pursuant hereto or any of the
Security Documents. The Collateral Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Holders, and such instructions shall be
binding upon all holders of Notes; provided, however, that the Collateral Agent
shall not be required to take any action which, in the reasonable opinion of the
Collateral Agent, exposes the Collateral Agent to liability or which is contrary
to this Agreement or any other Transaction Document or applicable law. The
Collateral Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Agreement
or any of the other Transaction Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it.

 



 36 

 

 

(w)       Successor Collateral Agent.

 

(i)       The Collateral Agent may resign from the performance of all its
functions and duties hereunder and under the other Transaction Documents at any
time by giving at least ten (10) Business Days’ prior written notice to the
Company and each holder of Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment pursuant to clauses
(ii) and (iii) below or as otherwise provided below. If at any time the
Collateral Agent (together with its affiliates) beneficially owns less than
$100,000 in aggregate principal amount of Notes, the Required Holders may, by
written consent, remove the Collateral Agent from all its functions and duties
hereunder and under the other Transaction Documents.

 

(ii)       Upon any such notice of resignation or removal, the Required Holders
shall appoint a successor collateral agent. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor agent, such successor
collateral agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the collateral agent, and the
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the other Transaction Documents. After the Collateral Agent’s
resignation or removal hereunder as the collateral agent, the provisions of this
Section 4(w) shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Collateral Agent under this Agreement and the other
Transaction Documents.

 

(iii)       If a successor collateral agent shall not have been so appointed
within ten (10) Business Days of receipt of a written notice of resignation or
removal, the Collateral Agent shall then appoint a successor collateral agent
who shall serve as the Collateral Agent until such time, if any, as the Required
Holders appoint a successor collateral agent as provided above.

 



 37 

 

 

(iv)       In the event that a successor Collateral Agent is appointed pursuant
to the provisions of this Section 4(w) that is not a Buyer or an affiliate of
any Buyer (or the Required Holders or the Collateral Agent (or its successor),
as applicable, notify the Company that they or it wants to appoint such a
successor Collateral Agent pursuant to the terms of this Section 4(w)), the
Company and each Subsidiary thereof covenants and agrees to promptly take all
actions reasonably requested by the Required Holders or the Collateral Agent (or
its successor), as applicable, from time to time, to secure a successor
Collateral Agent satisfactory to the requesting part(y)(ies), in their sole
discretion, including, without limitation, by paying all reasonable and
customary fees and expenses of such successor Collateral Agent, by having the
Company and each Subsidiary thereof agree to indemnify any successor Collateral
Agent pursuant to reasonable and customary terms and by each of the Company and
each Subsidiary thereof executing a collateral agency agreement or similar
agreement and/or any amendment to the Security Documents reasonably requested or
required by the successor Collateral Agent.

 

(x)       Regulation M. The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

 

(y)       General Solicitation. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(z)       Integration. None of the Company, any of its affiliates (as defined in
Rule 501(b) under the 1933 Act), or any person acting on behalf of the Company
or such affiliate will sell, offer for sale, or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the 1933 Act)
which will be integrated with the sale of the Securities in a manner which would
require the registration of the Securities under the 1933 Act or require
stockholder approval under the rules and regulations of the Principal Market and
the Company will take all action that is appropriate or necessary to assure that
its offerings of other securities will not be integrated for purposes of the
1933 Act or the rules and regulations of the Principal Market, with the issuance
of Securities contemplated hereby if such integration would adversely affect
compliance of the issuance of the Securities with Regulation D or the rules and
regulations of the Principal Market.

 

(aa)      Notice of Disqualification Events. The Company will notify the Buyers
in writing, prior to the Closing Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(bb)      Significant Subsidiary Guarantee. For so long as any Notes remain
outstanding, upon any entity becoming a direct, or indirect, Significant
Subsidiary of the Company shall cause each such Significant Subsidiary to become
party to the Guaranty by executing a joinder to the Guaranty reasonably
satisfactory in form and substance to the Required Holders.

 



 38 

 

 

(cc)      Stockholder Approval. The Company shall provide each stockholder
entitled to vote at an annual or special meeting of stockholders of the Company
(the “Stockholder Meeting”), which shall be promptly called and held not later
than June 28, 2019 (the “Stockholder Meeting Deadline”), a proxy statement, in a
form reasonably acceptable to the Buyers and Kelley Drye & Warren LLP, at the
expense of the Company, with the Company obligated to reimburse the expenses of
Kelley Drye & Warren LLP incurred in connection therewith in an amount not
exceed $5,000, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions (“Stockholder Resolutions”)
providing for (i) an increase in the authorized shares of Common Stock from
75,000,000 to 100,000,000 and (ii) issuance of the Securities in compliance with
the rules and regulations of the Principal Market (the “Stockholder Approval”,
and the date the Stockholder Approval is obtained, the “Stockholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company’s
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held on or prior to September 30, 2019. If, despite
the Company’s reasonable best efforts the Stockholder Approval is not obtained
after such subsequent stockholder meetings, the Company shall cause an
additional Stockholder Meeting to be held quarterly thereafter until such
Stockholder Approval is obtained.

 

(dd)      No Waiver of Voting Agreements or Leak-Out Agreements. The Company
shall not amend, waive, modify or fail to use best efforts to enforce any
provision of the Voting Agreements or the Leak-Out Agreements.

 

(ee)      No Net Short Position. Each Buyer hereby agrees solely with the
Company, severally and not jointly, and not with any other Buyer, for so long as
such Buyer owns any Notes, such Buyer shall not maintain a Net Short Position
(as defined below). For purposes hereof, a “Net Short Position” by a person
means a position whereby such person has executed one or more sales of Common
Stock that is marked as a short sale (but not including any sale marked “short
exempt”) and that is executed at a time when such Buyer has no equivalent
offsetting long position in the Common Stock (or is deemed to have a long
position hereunder or otherwise in accordance with Regulation SHO of the 1934
Act); provided, that, for purposes of such calculations, any short sales either
(x) consummated at a price greater than or equal to the Conversion Price (as
defined in the Notes), (y) that is a result of a bona-fide trading error on
behalf of such Buyer (or its affiliates) or (z) that would otherwise be marked
as a “long” sale, but for the occurrence of a Conversion Failure (as defined in
the Notes), an Equity Conditions Failure (as defined in the Notes) or any other
breach by the Company (or its affiliates or agents, including, without
limitation, the Transfer Agent) of any Transaction Document, in each case, shall
be excluded from such calculations. For purposes of determining whether a Buyer
has an equivalent offsetting “long” position in the Common Stock, (A) all Common
Stock that is owned by such Buyer shall be deemed held “long” by such Buyer, (B)
at any time a Conversion Notice (as defined in the Notes) is delivered by such
Buyer to the Company, any shares of Common Stock issued or issuable to such
Buyer (or its designee, if applicable) in connection therewith shall be deemed
held “long” by such Buyer from and after the date of such Conversion Notice
until such time as such Buyer shall no longer beneficially own such shares of
Common Stock, and (C) at any other time the Company is required (or has elected
(or is deemed to have elected)) to issue shares of Common Stock to such Buyer
pursuant to the terms of the Notes, any shares of Common Stock issued or
issuable to such Buyer (or its designee, if applicable) in connection therewith
shall be deemed held “long” by such Buyer from and after the date that is two
(2) Trading Days prior to the deadline for delivery of such shares of Common
Stock to such Buyer, as set forth in the Notes, until such time as such Buyer
shall no longer beneficially own such shares of Common Stock.

 



 39 

 

 

(ff)      Closing Documents. On or prior to fourteen (14) calendar days after
the Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Buyer and Kelley Drye & Warren LLP a complete closing set of the executed
Transaction Documents, Securities and any other document required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

5.       REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)       Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
principal amount of the Notes held by such Person and the number of Conversion
Shares issuable pursuant to the terms of the Notes. The Company shall keep the
register open and available at all times during business hours for inspection of
any Buyer or its legal representatives.

 

(b)       Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent (as
applicable, the “Transfer Agent”) in a form acceptable to each of the Buyers
(the “Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares in such amounts as specified from time to time by each
Buyer to the Company upon conversion of the Notes. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents and in
compliance with applicable law. If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(g), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Conversion Shares sold, assigned or transferred pursuant to an
effective registration statement or in compliance with Rule 144, the transfer
agent shall issue such shares to such Buyer, assignee or transferee (as the case
may be) without any restrictive legend in accordance with Section 5(d) below.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to a Buyer. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5(b) will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on each Effective Date (as defined in the Registration Rights
Agreement). Any fees (with respect to the transfer agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.

 



 40 

 

 

(c)       Legends. Each Buyer understands that the Securities have been issued
(or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)       Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) beginning on the six month
anniversary of Closing (and, if prior to the first anniversary of the Closing,
only at such times as no Current Public Information Failure then exists), if
such Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that a Buyer provides the Company with reasonable assurances that such
Securities are eligible for sale, assignment or transfer under Rule 144 which
shall not include an opinion of Buyer’s counsel), (iv) in connection with a
sale, assignment or other transfer (other than under Rule 144), provided that
such Buyer provides the Company with an opinion of counsel to such Buyer, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act or (v) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than two (2) Trading Days (or such earlier date as required pursuant to the 1934
Act or other applicable law, rule or regulation for the settlement of a trade
initiated on the date such Buyer delivers such legended certificate representing
such Securities to the Company) following the delivery by a Buyer to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from such Buyer as
may be required above in this Section 5(d), as directed by such Buyer, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Conversion Shares,
credit the aggregate number of shares of Common Stock to which such Buyer shall
be entitled to such Buyer’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to such Buyer, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of such Buyer or its designee (the date by
which such credit is so required to be made to the balance account of such
Buyer’s or such Buyer’s designee with DTC or such certificate is required to be
delivered to such Buyer pursuant to the foregoing is referred to herein as the
“Required Delivery Date”, and the date such shares of Common Stock are actually
delivered without restrictive legend to such Buyer or such Buyer’s designee with
DTC, as applicable, the “Share Delivery Date”). The Company shall be responsible
for any transfer agent fees or DTC fees with respect to any issuance of
Securities or the removal of any legends with respect to any Securities in
accordance herewith.

 



 41 

 

 

(e)       Failure to Timely Deliver; Buy-In. If the Company fails to, for any
reason or for no reason, to issue and deliver (or cause to be delivered) to a
Buyer (or its designee) by the Required Delivery Date, either (I) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, a certificate for the number of Conversion Shares to which
such Buyer is entitled and register such Conversion Shares on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of such
Buyer or such Buyer’s designee with DTC for such number of Conversion Shares
submitted for legend removal by such Buyer pursuant to Section 5(d) above or
(II) if the Registration Statement covering the resale of the Conversion Shares
submitted for legend removal by such Buyer pursuant to Section 5(d) above (the
“Unavailable Shares”) is not available for the resale of such Unavailable Shares
and the Company fails to promptly, but in no event later than as required
pursuant to the Registration Rights Agreement (x) so notify such Buyer and (y)
deliver the Conversion Shares electronically without any restrictive legend by
crediting such aggregate number of Conversion Shares submitted for legend
removal by such Buyer pursuant to Section 5(d) above to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal At Custodian
system (the event described in the immediately foregoing clause (II) is
hereinafter referred as a “Notice Failure” and together with the event described
in clause (I) above, a “Delivery Failure”), then, in addition to all other
remedies available to such Buyer, the Company shall pay in cash to such Buyer on
each day after the Share Delivery Date and during such Delivery Failure an
amount equal to 1% of the product of (A) the sum of the number of shares of
Common Stock not issued to such Buyer on or prior to the Required Delivery Date
and to which such Buyer is entitled, and (B) any trading price of the Common
Stock selected by such Buyer in writing as in effect at any time during the
period beginning on the date of the delivery by such Buyer to the Company of the
applicable Conversion Shares and ending on the applicable Share Delivery Date.
In addition to the foregoing, if on or prior to the Required Delivery Date
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver a
certificate to a Buyer and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program (and in the case of Conversion Shares, if
they may then be resold by such Buyer pursuant to an effective resale
registration statement or in reliance on Rule 144 (if then available)), credit
the balance account of such Buyer or such Buyer’s designee with DTC for the
number of shares of Common Stock to which such Buyer submitted for legend
removal by such Buyer pursuant to Section 5(d) above (ii) below or (II) a Notice
Failure occurs, and if on or after such Trading Day such Buyer purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Buyer of shares of Common Stock submitted for
legend removal by such Buyer pursuant to Section 5(d) above that such Buyer is
entitled to receive from the Company (a “Buy-In”), then the Company shall,
within two (2) Trading Days after such Buyer’s request and in such Buyer’s
discretion, either (i) pay cash to such Buyer in an amount equal to such Buyer’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any, for the shares of Common Stock so purchased) (the “Buy-In
Price”), at which point the Company’s obligation to so deliver such certificate
or credit such Buyer’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to so deliver to such Buyer a
certificate or certificates or credit the balance account of such Buyer or such
Buyer’s designee with DTC representing such number of shares of Common Stock
that would have been so delivered if the Company timely complied with its
obligations hereunder and pay cash to such Buyer in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Conversion Shares that the Company was required to deliver to such
Buyer by the Required Delivery Date multiplied by (B) the lowest Closing Sale
Price (as defined in the Notes) of the Common Stock on any Trading Day during
the period commencing on the date of the delivery by such Buyer to the Company
of the applicable Conversion Shares and ending on the date of such delivery and
payment under this clause (ii). Nothing shall limit such Buyer’s right to pursue
any other remedies available to it hereunder, at law or in equity, including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock (or to electronically deliver such shares of
Common Stock) as required pursuant to the terms hereof. Notwithstanding anything
herein to the contrary, with respect to any given Notice Failure and/or Delivery
Failure, this Section 5(e) shall not apply to the applicable Buyer the extent
the Company has already paid such amounts in full to such Buyer with respect to
such Notice Failure and/or Delivery Failure, as applicable, pursuant to the
analogous sections of the Note held by such Buyer.

 



 42 

 

 

(f)       FAST Compliance. While any Notes remain outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.

 

6.       CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)       The obligation of the Company hereunder to issue and sell the Notes to
each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof: 

 

(i)       Such Buyer shall have executed each of the other Transaction Documents
to which it is a party and delivered the same to the Company.

 

(ii)       Such Buyer and each other Buyer shall have delivered to the Company
the Purchase Price (less, in the case of any Buyer, the amounts withheld
pursuant to Section 4(g)) for the Note being purchased by such Buyer at the
Closing by wire transfer of immediately available funds in accordance with the
Flow of Funds Letter.

 

(iii)       Each Buyer shall have duly executed and delivered to the Company a
leak-out agreement in the form of Exhibit E hereof (each, a “Leak-Out
Agreement”), each by and between the Company and each such Buyer.

 

(iv)       The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

7.       CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)       The obligation of each Buyer hereunder to purchase its Note at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(i)       The Company and each Significant Subsidiary (as the case may be) shall
have duly executed and delivered to such Buyer each of the Transaction Documents
to which it is a party and the Company shall have duly executed and delivered to
such Buyer a Note in such original principal amount as is set forth across from
such Buyer’s name in column (3) of the Schedule of Buyers as being purchased by
such Buyer at the Closing pursuant to this Agreement.

 



 43 

 

 

(ii)       Such Buyer shall have received the opinion of Friedman Kaplan Seiler
& Adelman LLP, the Company’s counsel, dated as of the Closing Date, in the form
acceptable to such Buyer.

 

(iii)       The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(iv)       The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Significant Subsidiaries in each such entity’s jurisdiction of formation issued
by the Secretary of State (or comparable office) of such jurisdiction of
formation as of a date within ten (10) days of the Closing Date.

 

(v)       The Company shall have delivered to such Buyer a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and each Subsidiary conducts
business and is required to so qualify, as of a date within ten (10) days of the
Closing Date.

 

(vi)       The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Closing Date.

 

(vii)       Each Significant Subsidiary shall have delivered to such Buyer a
certified copy of its Certificate of Incorporation (or such equivalent
organizational document) as certified by the Secretary of State (or comparable
office) of such Subsidiary’s jurisdiction of incorporation within ten (10) days
of the Closing Date.

 

(viii)       The Company and each Subsidiary shall have delivered to such Buyer
a certificate, in the form acceptable to such Buyer, executed by the Secretary
of the Company and each Subsidiary and dated as of the Closing Date, as to (i)
the resolutions consistent with Section 3(b) as adopted by the Company’s and
each Significant Subsidiary’s board of directors in a form reasonably acceptable
to such Buyer, (ii) the Certificate of Incorporation of the Company and the
organizational documents of each Significant Subsidiary and (iii) the Bylaws of
the Company and the bylaws of each Significant Subsidiary, each as in effect at
the Closing.

 

(ix)       Each and every representation and warranty of the Company shall be
true and correct in all material respects (except for representations and
warranties qualified by material or Material Adverse Effect, which shall be true
and correct in all respects) as of the date when made and as of the Closing Date
as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects (except for representations and warranties qualified by
material or Material Adverse Effect, which shall be true and correct in all
respects) as of such specific date) and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
duly executed by the Chief Executive Officer of the Company, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form acceptable to such Buyer.

 



 44 

 

 

(x)       The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.

 

(xi)       The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(xii)       The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market, if any.

 

(xiii)       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(xiv)       Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(xv)       The Company shall have obtained approval of the Principal Market to
list or designate for quotation (as the case may be) the Conversion Shares.

 

(xvi)       In accordance with the terms of the Security Documents, the Company
shall have delivered to the Collateral Agent (A) original certificates (I)
representing the Subsidiaries’ shares of capital stock to the extent such
subsidiary is a corporation or otherwise has certificated equity and (II)
representing all other equity interests and all promissory notes required to be
pledged thereunder, in each case, accompanied by undated stock powers and
allonges executed in blank and other proper instruments of transfer and (B)
appropriate financing statements on Form UCC-1 to be duly filed in such office
or offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the security interests purported to be created by each
Security Document.

 



 45 

 

 

(xvii)       Within two (2) Business Days prior to the Closing, the Company
shall have delivered or caused to be delivered to each Buyer and the Collateral
Agent (A) certified copies of requests for copies of information on Form UCC-11,
listing all effective financing statements which name as debtor the Company or
any of its Subsidiaries and which are filed in such office or offices as may be
necessary or, in the opinion of the Collateral Agent or the Buyers, desirable to
perfect the security interests purported to be created by the Security
Agreement, together with copies of such financing statements, none of which,
except as otherwise agreed in writing by the Collateral Agent, shall cover any
of the Collateral (as defined in the Security Agreement), and the results of
searches for any tax Lien and judgment Lien filed against such Person or its
property, which results, except as otherwise agreed to in writing by the
Collateral Agent and the Buyers, shall not show any such Liens (other than Liens
in favor of the Senior Lender, which Liens shall be released as contemplated by
Section 7(a)(xxiv) below); and (B) a perfection certificate, duly completed and
executed by the Company and each of its Subsidiaries, in form and substance
satisfactory to the Buyers (the “Perfection Certificate”).

 

(xviii)       The Collateral Agent shall have received the Security Agreement,
duly executed by the Company and each of its Subsidiaries, together with the
original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer.

 

(xix)       With respect to the Intellectual Property Rights, if any, of the
Company or any of its Subsidiaries, the Company and/or such Subsidiaries, as
applicable, shall have duly executed and delivered to such Buyer each Assignment
For Security for the Intellectual Property Rights of the Company and its
Subsidiaries, in the form attached as Exhibit A to the Security Agreement.

 

(xx)       Such Buyer shall have received a letter on the letterhead of the
Company, duly executed by the Chief Executive Officer of the Company, setting
forth the wire amounts of each Buyer and the wire transfer instructions of the
Company (the “Flow of Funds Letter”).

 

(xxi)       The Company shall have duly executed and delivered to such Buyer the
Leak-Out Agreements.

 

(xxii)       The Company shall have duly executed and delivered to such Buyer
the voting agreement in the form of Exhibit F hereof (the “Voting Agreement”),
by and between the Company and the stockholders named on schedule 7(a)(xxii)
attached hereto (the “Stockholders”) and the Stockholders shall have duly
executed and delivered to such Buyer the Voting Agreements.

 

(xxiii)       From the date hereof to the Closing Date, (i) trading in the
Common Stock shall not have been suspended by the SEC or the Principal Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Closing), and, (ii)
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on the Principal Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing

 



 46 

 

 

(xxiv)       The Company and Scopia Holdings LLC (the “Senior Lender”) shall
have duly executed and delivered to such Buyer (x) a payoff letter, in form and
substance reasonably satisfactory to the Collateral Agent and (y) Termination
Statements on form UCC-3 with respect to the liens of the Senior Lender to be
released upon payoff in accordance with such letter and the Flow of Funds
Letter.

 

(xxv)       The Company and its Subsidiaries shall have delivered to such Buyer
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

 

8.       TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Notes shall be
applicable only to such Buyer providing such written notice, provided further
that no such termination shall affect any obligation of the Company under this
Agreement to reimburse such Buyer for the expenses described in Section 4(g)
above. Nothing contained in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 

9.       MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 



 47 

 

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c)       Headings; Gender. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d)       Severability; Maximum Payment Amounts. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyers, under the Transaction Documents (including
without limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 



 48 

 

 

(e)       Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to any Buyer or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and any Buyer, or any instruments any
Buyer received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable; provided that no such amendment shall be
effective to the extent that it (A) applies to less than all of the holders of
the Securities then outstanding or (solely vis-a-vis the other Notes, as
applicable) disproportionately and adversely amends or modifies any term or
condition of the Notes (it being understood that any holder of other securities
of the Company may receive consideration or benefits in its capacity as a holder
of such other securities or in connection with a Subsequent Placement without
impacting such proportionality determination hereunder) or (B) imposes any
financial obligation or liability on any Buyer without such Buyer’s prior
written consent (which may be granted or withheld in such Buyer’s sole
discretion). No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party, provided that the Required
Holders may waive any provision of this Agreement, and any waiver of any
provision of this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable, provided that no such waiver shall be effective to the extent that
it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
financial obligation or liability on any Buyer without such Buyer’s prior
written consent (which may be granted or withheld in such Buyer’s sole
discretion). The Company has not, directly or indirectly, made any agreements
with any Buyers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company, any Subsidiary or
otherwise. As a material inducement for each Buyer to enter into this Agreement,
the Company expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by a Buyer, any of its advisors or any of its
representatives shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and (y) unless a provision of this Agreement or any other
Transaction Document is expressly preceded by the phrase “except as disclosed in
the SEC Documents,” nothing contained in any of the SEC Documents shall affect
such Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document. “Required Holders” means (I)
prior to the Closing Date, each Buyer entitled to purchase Notes at the Closing
and (II) on or after the Closing Date, (x) Alto Opportunity Master Fund, SPC -
Segregated Master Portfolio B (“Alto”), so long as Alto holds any of the Notes
or Registrable Securities (or any Convertible Securities issued in exchange for
any of the foregoing), or (y) otherwise, (A) holders of a majority of the
Registrable Securities as of such time (excluding any Registrable Securities
held by the Company or any of its Subsidiaries as of such time) issued or
issuable hereunder or pursuant to the Notes or (B) the Buyers, with respect to
any waiver or amendment of Section 4(o) after such time as Alto doesn’t hold any
of the Registrable Securities.

 

(f)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing, will not be deemed to have been delivered if delivered by facsimile,
but will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) with respect to notice sent by electronic mail (provided that
such sent email is kept on file (whether electronically or otherwise) by the
sending party and the sending party does not receive an automatically generated
message from the recipient’s email server that such e-mail could not be
delivered to such recipient) (A) if sent prior to 6:00 PM New York time on any
Business Day, when sent, or (B) if sent on or after 6:00 PM New York time on any
Trading Day, on the next Business Day; or (iii) one (1) Business Day after
deposit with an overnight courier service with next day delivery specified, in
each case, properly addressed to the party to receive the same. The addresses
and e-mail addresses for such communications shall be:

 



 49 

 

 

If to the Company:

 

PAVmed Inc.
One Grand Central Place, Suite 4600
NY, NY 10165
Telephone: (212) 949-4319
Attention: Lishan Aklog, Chief Executive Officer
E-Mail: la@pavmed.com

 

With a copy (for informational purposes only) to:

 

Friedman Kaplan Seiler & Adelman LLP
7 Times Square
New York, NY 10036-6516
Telephone: (212) 833-1197
Attention: Michael Gordon, Esq.
E-Mail: mgordon@fklaw.com

 

If to the Transfer Agent:

 

Continental Stock Transfer and Trust
1 State Street, 30th
NY, NY 10004-1561
Telephone: (212) 845-3215
Attention Isaac Kagan, Vice President & Account Administrator
E-Mail: ikagan@continentalstock.com

 

If to a Buyer, to its address and e-mail address set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Attention: Michael A. Adelstein, Esq.
E-mail: madelstein@kelleydrye.com

 

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Kelley Drye & Warren LLP shall only be provided copies of notices
sent to the lead Buyer. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s e-mail containing the
time, date, sender and recipient of such e-mail or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 



 50 

 

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Notes (but excluding any purchasers of
Registrable Securities, unless pursuant to a written assignment by such Buyer).
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Required Holders, including,
without limitation, by way of a Fundamental Transaction (as defined in the
Notes) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes). A Buyer may assign
some or all of its rights hereunder in connection with any transfer of any of
its Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).

 

(i)       Survival. The representations, warranties, agreements and covenants
shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)       Indemnification. In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by such Buyer pursuant to Section 4(i), or (D) the
status of such Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief). To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 



 51 

 

 

(l)       Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for such Buyer (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.

 

(m)       Remedies. Each Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law would
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(n)       Withdrawal Right. Notwithstanding anything to the contrary contained
in (and without limiting any similar provisions of) the Transaction Documents,
whenever any Buyer exercises a right, election, demand or option under a
Transaction Document and the Company or any Subsidiary does not timely perform
its related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company or such Subsidiary (as the case may be), any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 



 52 

 

 

(o)       Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)       Judgment Currency.

 

(i)       If for the purpose of obtaining or enforcing judgment against the
Company in connection with this Agreement or any other Transaction Document in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 9(p) referred to
as the “Judgment Currency”) an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(1)       the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(2)       the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(ii)       If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 



 53 

 

 

(iii)       Any amount due from the Company under this provision shall be due as
a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

 

(q)       Independent Nature of Buyers’ Obligations and Rights. The obligations
of each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity, and the Company shall not assert any such
claim with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. The Company and each Buyer
confirms that each Buyer has independently participated with the Company and its
Subsidiaries in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement to
effectuate the purchase and sale of the Securities contemplated hereby was
solely in the control of the Company, not the action or decision of any Buyer,
and was done solely for the convenience of the Company and its Subsidiaries and
not because it was required or requested to do so by any Buyer. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and a
Buyer, solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

[signature pages follow]

 



 54 

 

 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       PAVMED INC.         By:               Name:     Title:  

 



   

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  BUYER:       Alto Opportunity Master Fund, SPC - Segregated Master Portfolio B
        By:                   Name:     Title:  

 

   

 

 

SCHEDULE OF BUYERS

 







(1)  (2)  (3)   (4)   (5)                 Buyer  Address and Facsimile Number 
Original Principal Amount of Notes   Purchase Price   Legal Representative’s
Address and Facsimile Number                 Alto Opportunity Master Fund, SPC -
Segregated Master Portfolio B  c/o Ayrton Capital LLC 222 Broadway, 19th Floor
New York, NY 10038 Attention Waqas Khatri E-mail: wk@ayrtonllc.com  $7,750,000  
$7,000,000   Kelley Drye & Warren LLP 101 Park Avenue New York, NY 10178
Telephone: (212) 808-7540 Facsimile: (212) 808-7897 Attention: Michael A.
Adelstein, Esq.







 





   

 

 